Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong (KR101713132B1) in view of Nimberger (US6352361B1).
Regarding claim 1, Yong discloses a control valve for regulating a fluid flow in an HVAC system (Figure 2), the control valve comprising
a valve body (Figure 2, 30, 10, 40);
a temperature sensor configured to measure the temperature of a fluid flowing in the control valve (Figure 2, 50); wherein
the temperature sensor is arranged such that the temperature sensor is essentially thermally decoupled from the valve body (Figure 2, 52),
the valve body comprises a valve regulating member for regulating the fluid flow that is adjustable between a closed position and an open position for the fluid flow (Figure 2, 10 and 38), and
the sensor is mounted within or on the valve regulating member such that a front part of the temperature sensor is arranged within the valve regulating member (Figure 2, 50 is mounted on 10) and has a thermally conductive head arranged in an interior space of the valve body, the head being thermally coupled to the temperature sensor (Figure 2, head of 51).
 Yong does not teach the particulars of the temperature sensor per claim 1.
However, Nimberger discloses a temperature sensor for fluid systems wherein 
The temperature sensor is arranged such that the temperature is essentially decoupled from the valve body (Figure 2, 70), wherein
The temperature sensor is mounted in the control valve by an at least partially thermally insulating fastener (Figure 2, 52 and 70), the contact between the fastener and the valve body is established via a thermally insulating portion of the fastener (Figure 2, 70), the fastener comprises a thermowell configured to receive the temperature sensor (Figure 2, 36), and the thermowell comprises a thermally conductive head arranged in an interior space of the valve body, the head being thermally coupled to the temperature sensor (Figure 2, 38) which minimizes inaccuracies in measurement (col. 1, lines 65-67, col. 2, lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a thermowell style temperature sensor in Yong in order to reduce measurement inaccuracies in Yong.
Regarding claim 2, Yong as modified teaches all of the limitations of claim 1, but does not teach the particulars of claim 2.
However, Nimberger discloses wherein the fastener comprises a plastic (Figure 2, 70, col. 6, lines 20-54) which provides thermal isolation (col. 6, lines 20-54).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a plastic in the fastener to thermally isolate the thermowell.
Regarding claim 3, Yong as modified teaches all of the limitations of claim 1, but does not teach the particulars of claim 3. 
However, Nimberger teaches the control valve comprising a thermally insulated lead-through configured to receive cabling connected to a sensing unit of the temperature sensor (Figure 11, 97G, 94G, 82G), where the lead-through provides thermal insulation (col. 10, lines 18-35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a lead-through in order to provide further thermal isolation.
Regarding claim 4, Yong as modified teaches all of the limitations of claim 1, wherein
The thermally insulating lead through is arranged within a shaft of the valve regulating member (see rejection of claim 1, where the temperature sensor of Yong is on or within the valve regulating member and also has a central shaft (see Nimberger). Therefore, the central shaft can be considered a central shaft of the valve regulating member because it is on or within the valve regulating member).
Regarding claim 6, Yong as modified teaches all of the limitations of claim 1, wherein
A portion of the valve body is thermally insulating (all physical materials have some thermal insulation value).
Regarding claim 7, Yong as modified teaches all of the limitations of claim 1, wherein
The valve body is thermally insulating (all materials have some thermal insulation value).
Regarding claim 9, Yong as modified teaches all of the limitations of claim 1, but does not teach the particulars of claim 9.
However, Nimberger teaches Yong does not teach the particulars of the temperature sensor per claim 8.
However, Nimberger teaches utilizing a thermistor or thermocouple as a temperature sensor (“The temperature sensing probe includes a temperature sensing element which is received within a thermowell and may comprise various embodiments for the temperature sensing element, such as a thermocouple, a resistance temperature device, a thermometer, a thermistor, and a semiconductor sensor, for example.”), the control valve comprising a thermally insulating lead-through configured to receive cabling connected to the thermistor or thermocouple of the temperature sensor (Figure 11, 97G, 94G, 82G), where the lead-through provides thermal insulation (col. 10, lines 18-35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a construction in order to provide further thermal isolation.
Regarding claim 10, Yong as modified teaches all of the limitations of claim 1, but does not teach the particulars of claim 10.
However, Nimberger teaches wherein the temperature sensor comprises a front angled part that extends into the fluid flow (Figure 2A: 40, which contains 90 degree angles) and the control valve comprises a thermally insulating lead-through configured to receive cabling connected to the front angled part of the temperature sensor (Figure 11: 97G, 94G, 82G, which are connected to 36G, where 40 resides) where the lead-through provides thermal insulation (col. 10, lines 18-35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a construction in order to provide further thermal isolation.
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong (KR20160122060A) in view of Nimberger (US6352361B1), further in view of Chen (US20160161140A1).
Regarding claim 5, Yong as modified teaches all of the limitations of claim 1, but does not teach the particulars of claim 5.
However, Chen discloses that it is known to utilize either a wired or wireless connection for temperature sensors (¶35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a circuit in the temperature sensor for wireless transmission of temperature information in order to reduce the amount of cabling required.
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong (KR101713132B1) in view of Nimberger (US6352361B1), further in view of Salo (US7631569).
Regarding claim 11, Yong discloses a control valve for regulating a fluid flow in an HVAC system (Figure 2), the control valve comprising
a valve body (Figure 2, 30, 10, 40);
a temperature sensor configured to measure the temperature of a fluid flowing in the control valve (Figure 2, 50); wherein
the temperature sensor is arranged such that the temperature sensor is essentially thermally decoupled from the valve body (Figure 2, 52),
the sensor has a thermally conductive head arranged in an interior space of the valve body, the head being thermally coupled to the temperature sensor (Figure 2, head of 51).
 Yong does not teach the particulars of the temperature sensor per claim 11.
However, Nimberger discloses a temperature sensor for fluid systems wherein 
The temperature sensor is arranged such that the temperature is essentially decoupled from the valve body (Figure 2, 70), wherein
The temperature sensor is mounted in the control valve by an at least partially thermally insulating fastener (Figure 2, 52 and 70), the contact between the fastener and the valve body is established via a thermally insulating portion of the fastener (Figure 2, 70), the fastener comprises a thermowell configured to receive the temperature sensor (Figure 2, 36), and the thermowell comprises a thermally conductive head arranged in an interior space of the valve body, the head being thermally coupled to the temperature sensor (Figure 2, 38) which minimizes inaccuracies in measurement (col. 1, lines 65-67, col. 2, lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a thermowell style temperature sensor in Yong in order to reduce measurement inaccuracies in Yong.
Furthermore, Salo notes that it is well known, when inserting a measuring instrument into a pipe, to do so through a ball valve, where the ball valve has a through bore for regulating fluid flow (a ball valve is capable of regulating fluid flow), where the front part of the measuring instrument is arranged to extend into the through bore, where the fastening means is on or within the ball with the through bore (Figure 6: 8, which is on 13, which is on the ball) which aids in safely inserting and removing the sensor (“When such arrangements are used for moving the measuring device, the tip of the device carrying the measuring head passes through a valve member, such as a ball or a slide valve. The measuring device has an elongated arm portion sealed to the valve member mechanics. When the measuring device is outside the valve member, the valve member may be closed, the measuring device being thus safely taken out of the process.”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a ball valve for inserting/removing the temperature sensor of Yong as hereto modified, where the fastener sits on the ball, as taught by Salo, in order to improve the safety of the user when servicing the temperature sensor.
Response to Arguments
Applicant’s remarks filed 11/04/2022 have been fully considered.
Applicant has argued that the art of record does not teach a temperature sensor that is mounted such that a front part of the temperature sensor is arranged within the valve regulating member.
However, the valve regulating member of Yong is defined herein such that the tip of the temperature sensor of Yong is within the valve regulating member, per claim 1.
The valve regulating member of Yong is reasonably defined herein with respect to the language of claim 1. There is nothing in claim 1 to require the valve regulating member of Yong to be a ball valve with a through bore, or solely the structure of a valve per se.
Applicant has stated that element (40) of Yong was asserted to be the flow regulating member of claim 1. Claim 1 does not recite a flow regulating member, therefore the argument is moot.
Applicant has argued that element (40) of Yong does not correspond to a valve regulating member as claimed. It is not asserted herein that (40) corresponds to a valve regulating member, therefore the argument is moot.
Applicant has argued that the sensor of Yong is not within the control valve of Yong. The entire apparatus of Yong is considered a control valve, therefore the temperature sensor is within the control valve.
Applicant has argued that the temperature sensor of Yong as modified is not on the valve regulating member. However, the temperature sensor is on the body of the valve regulating member and therefore on the valve regulating member.
Applicant has argued that the sensor of Nimberger is arranged upstream or downstream of a control valve but not within a control valve. However, it is reasonable to consider sections of pipe attached to the valve per se as a part of the overall valve structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/     Primary Examiner, Art Unit 3763